 1

 2

 3

 4                       UNITED STATES DISTRICT COURT

 5                      EASTERN DISTRICT OF CALIFORNIA

 6

 7   UNITED STATES OF AMERICA,         No. 2:05-cr-00122-GEB
 8                 Plaintiff,
 9        v.                           ORDER REFERENCING REQUEST FOR
                                       APPOINTMENT OF COUNSEL TO THE
10   TALTON D. ROBINSON,               FEDERAL DEFENDER AND INFORMINING
                                       THE UNITED STATES ATTORNEY THAT
11                 Defendant.          A SENTENCE REDUCTION MOTION IS
                                       PENDING
12

13
               Defendant Talton Robinson filed a motion under the First
14
     Step Act on January 2, 2019, in which he requests the appointment
15
     of counsel.
16
               The Federal Public Defender is requested to determine
17
     Robinson’s eligibility for representation.    Further, this order
18
     shall also be served on the United States Attorney.
19
               Dated:   January 10, 2019
20
21

22

23

24

25

26
27

28
                                       1
